DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 4-5 and 7 is/are objected to because of the following informalities: (a) claim 4 at line 12, “of said protuberances” should be inserted after “protuberance”; (b) claim 4 at line 14, “each” should be inserted before both recitations of “said”; (c) claim 5 at line 2, “each” should be inserted before “said plastic”; (d) claim 5 at line 3, “each” should be inserted before “said”, and (e) claim 7 at line 3, “each” should be inserted before “said”. Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the limitation of claim 4 at lines 18-19: each of the protuberances being closed on another side thereof via the layer of nonwoven fabric.

Claim Rejections - 35 USC § 112 (Second Paragraph)

The following is a quotation of 35 U.S.C. 112(b):
	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at line 3, the antecedent of “said through holes” is not clearly defined given there is a recitation of “second through holes” in claim 1 at line 9 and “nonwoven fabric though holes” in claim 3 at line 2.
Claim 3 at line 3, “said collar” lacks antecedent basis.
Claim 4 is indefinite when reciting that each of the protuberances are closed on another side thereof via the layer of nonwoven fabric (claim 4 at lines 18-19). The claim does not clearly define to what side the “another side thereof” is related. 
Claim 8 at line 9, “said second holes” lacks antecedent basis.
Claim 11 at line 3, the antecedent of “said through holes” is not clearly defined given there is a recitation of “second through holes” in claim 8 at line 9 and “nonwoven fabric through hole” in claim 11 at line 2.
Claim 11 at line 3, “said collar” lacks antecedent basis.

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites only one limitation that was previously recited in claim 1 – upon which claim 2 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 recites only one limitation that was previously recited in claim 8 – upon which claim 10 ultimately depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cai (CN 1943530 A).
Claims 1-3 and 8-11, Cai teaches forming laminated product 13 comprising film 17 of microperforated plastic material and layer 18 of nonwoven fabric. Film 17 has protuberances extending in a same direction from a same face of film 17. Film 17 has first holes produced at vertices of the protuberances. Each of the protuberances comprising an outer surface adapted to contact a surface of a user of product 13. Layer 18 being joined by lamination to film 17 on an opposite face to that of which the protuberances extend. Product 13 being perforated with second through holes 20. Holes 20 have a diameter of 2-20mm (2,000-20,000µm) and if, for example, there are ten holes 20 – then the average diameter would be 2,000-20,000µm (see images in reference and see English machine translation at ¶26 ¶36-41). See Figure 1 of Cai below with annotations added:

    PNG
    media_image1.png
    354
    829
    media_image1.png
    Greyscale

Claims 1 and 8, Cai does not teach that the first holes have an average diameter of 100-300µm. Claims 1 and 8, Cai does not teach that holes 20 have an average diameter of 350-700µm.
However, Cai does teach that the average diameter is variable when, for example, indicating an average diameter for holes 20 to be from 2,000-20,000µm. Cai also teaches that the three-dimensional effect of the film 17 provides for a softer and more skin-friendly contact where a change in the diameter of the first holes and the diameter of holes 20 effects the three-dimensional effect and thus the softness and skin-friendliness of film 17. Thus, the average diameter is a result effective variable. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the diameter (and thus the average diameter) of the first holes and second holes 20 to achieve an optimal softness and skin-friendliness of film 17 and average diameters values as claimed.
Also, in support thereof, the claimed average diameters cannot  be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Cai teaches the general conditions of the claim in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 3 and 11, Cai teaches the method according to claim 1 wherein layer 18 comprises a plurality of nonwoven fabric through holes. See a partial view of Figure 1 of Cai below with annotations added:

    PNG
    media_image2.png
    346
    827
    media_image2.png
    Greyscale

Each of the nonwoven fabric through holes being located at an area of one of holes 20. There is a collar located adjacent to a portion of layer 18 with the collar being at least part of the protuberances. The “a portion of layer 18” defining a portion of one of the nonwoven fabric through holes as seen in Figure 1 of Cai above with annotations added – the “a portion of layer 18” is free of film 17 since the collar is lined with layer 18.

Allowable Subject Matter
Claim(s) 4 (and thus dependent claims 5-7) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claim 4, Cai teaches a method comprising forming laminated product 13 comprising film 17 of microperforated plastic material and layer 18 of nonwoven fabric. Film 17 comprising a user contact side adapted to contact a user of product 13 – and a nonwoven contact side. See Figure 1 of Cai below with annotations added:

    PNG
    media_image3.png
    415
    694
    media_image3.png
    Greyscale

The user contact side comprises an outer surface defining a plurality of protuberances extending in a same direction. There are a plurality of plastic material holes at vertices of the protuberances and a plurality of plastic material through holes 19 wherein some of plastic material holes are spaced from holes 19. The protuberances comprising a user contact surface for contacting the user of product 13. A portion of the outer surface extends between one of the protuberances and another of the protuberances. See Figure 1 of Cai below with annotations added:

    PNG
    media_image4.png
    388
    694
    media_image4.png
    Greyscale

The user contact surface defining one of the plastic material holes on one side of a respective protuberance. Each of plastic material holes comprising a plastic material hole diameter. Each of holes 19 comprising a through hole diameter. Layer 18 comprising an outer nonwoven fabric surface (facing up – top surface) and a plastic material contact surface (facing down – bottom surface). The plastic material contact surface being joined by lamination to the nonwoven contact side of film 17. 
The user contact surface of the protuberances is located a first distance from the outer nonwoven fabric surface. A portion of the outer surface located a second distance from the outer nonwoven fabric surface. The second distance is greater than the first distance (see reference images and see English machine translation at ¶26 and ¶36-41). See Figure 1 of Cai below with annotations added:

    PNG
    media_image5.png
    503
    694
    media_image5.png
    Greyscale

Claim 4, Cai does not teach each of the through hole diameters of holes 19 being greater than each of the plastic material hole diameters of the plastic material hole. 
However, Cai does teach that the diameter is variable when, for example, indicating that the s for holes 19 are within a range of values. Cai also teaches that the three-dimensional effect of film 17 provides for a softer and more skin-friendly contact where a change in the diameter of said holes effects the three-dimensional effect and thus the softness and skin-friendliness of film 17. Thus, the relative diameter between said holes is a result effective variable. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the relative diameter and average diameter between said holes to achieve an optimal softness and skin-friendliness of film 17 and average diameters values as claimed.
Also, in support thereof, the claimed average diameters cannot  be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Cai teaches the general conditions of the claim in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
However, claim 4, the closest prior art of record to Cai, alone or in combination with the other prior art of record, does not teach or suggest that each of the protuberances is closed on another side thereof via layer 18.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Prior Art of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Pelkie teaches a breathable laminate with perforations. Raley teaches a perforated film. Gutherie teaches cavities in an absorbent article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745